United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2474
                                   ___________

United States of America,             *
                                      *
           Appellee,                  * Appeal from the United States
                                      * District Court for the
     v.                               * District of Nebraska.
                                      *
Eduardo Hinojosa, also known as Lalo, *   [UNPUBLISHED]
                                      *
           Appellant.                 *
                                ___________

                         Submitted: December 14, 2001
                             Filed: January 17, 2002

                                   ___________

Before McMILLIAN, JOHN R. GIBSON, and MAGILL, Circuit Judges.
                            ___________

PER CURIAM.

       Eduardo Hinojosa was convicted by a jury of one count of conspiracy to
distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846, and four
counts of delivery of methamphetamine in furtherance of the conspiracy, in violation
of 21 U.S.C. § 841(a)(1). The district court1 sentenced Hinojosa to 292 months
imprisonment. Hinojosa appeals his conviction, arguing that he is entitled to a new


      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
trial because the district court abused its discretion in allowing the cross-examination
of a defense witness and admission of impeaching rebuttal evidence. Hinojosa also
argues that the district court erred in enhancing his sentence for obstruction of justice.
For the reasons stated below, we affirm the judgment of the district court.

        After a careful review of the record, we find that any error in the admission of
evidence was harmless. See United States v. Capozzi, 883 F.2d 608, 616 (8th Cir.
1989) ("Reversal is warranted only where an abuse of discretion leads to prejudice."
(quoting United States v. Lynch, 800 F.2d 765, 770 (8th Cir. 1986))). Hinojosa's jury
trial lasted one week and included testimony from fourteen government witnesses
from several law enforcement agencies including the FBI, ATF, DEA, and local law
enforcement. We are unpersuaded that the admission of the challenged evidence was
prejudicial.

       Further, we find that the district court did not clearly err in enhancing
Hinojosa's sentence for obstruction of justice. See United States v. Anderson, 68 F.3d
1050, 1055 (8th Cir. 1995) (standard of review). The district court credited the
testimony of one of the threatened witnesses, and such credibility determinations are
rarely disturbed on appeal. See United States v. Adipietro, 983 F.2d 1468, 1472 (8th
Cir. 1993). We are unpersuaded that the district court's determination should be
disturbed in this case.

      Accordingly, we affirm.




                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-